DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 7, 9, 11 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2006/0210776 (hereinafter “Lu”), and further in view of JP 2001-139352A with a machine translation Regarding claim 1 	Lu teaches a wedge shaped interlayer film for laminated glass formed of two or more polymer sheets each comprising a thermoplastic resin (paragraphs [0005] and [0009]), which corresponds to an interlayer film having a three or more layered structure, where the interlayer film comprises a first layer, a second layer as a surface layer, and a third layer as a surface layer, the second layer being arranged on a first surface side of the first layer, and the third layer being arranged on a second surface side opposite to the first surface side of the first layer, where each of the first, second, and third layers contain a thermoplastic resin.   	Lu teaches the interlayer film 10 has a portion with a sectional shape in a thickness direction of a wedge-like shape (abstract and Figure 1).  Lu teaches the interlayer film 10 for laminated glass has one end T1 and another end T2 on an opposite side of the one end T1, where the other end T2 has a thickness larger than a thickness of the one end T1 (Figure 1 and paragraph [0015]).  Lu also teaches poly(vinyl butyral) (PVB) is the most commonly used material for the thermoplastic resin in the polymer sheets (paragraphs [0009] and [0033]). 	Lu does not explicitly teach each of the second and third layers of the interlayer film includes an antistatic agent with the thermoplastic resin, where the content of the antistatic agent ranges from 0.01 to 1 wt% based on 100 wt% of the interlayer film. 	Bando teaches an intermediate (interlayer) film for sandwich glass (glass 2CH2O)n-H, and a compound expressed by general formula (2), R-O-(CH2CH2CH2O)n-H (abstract).  Bando teaches the compound of the general formula (1) used in the interlayer film has an effect of dispersing and conducting static electricity, which prevents a build-up of an electrical charge in the interlayer film (paragraph [0014]).  Bando also teaches by adding the compound of the general formula (2), an interaction of the compound of the general formula (2) with the compound of the general formula (1) results in an increased antistatic effect of the intermediate (interlayer) film (paragraph [0017]).  The combination of the compound expressed by general formula (1) and the compound expressed by general formula (2) corresponds to the claimed antistatic agent.  Bando teaches the compound expressed by general formula (1) is present in an amount of 0.05 to 3 parts by weight, the compound expressed by general formula (2) is present in an amount of 0.05 to 3 parts by weight, and the PVB is present in an amount of 100 parts by weight (abstract; and paragraphs [0016] and [0019]).  These numbers yield a content of the antistatic agent ranging from 0.1 wt% ((0.05+0.05)/(100+0.05+0.05)) to 5.7 wt% ((3+3)/(100+3+3)) in 100 wt% of the interlayer film for laminated glass, which overlaps the claimed range. 	Lu and Bando are analogous inventions in the field of PVB interlayer films for glass laminates.  It would have been obvious to one skilled in the art at the time of the invention to modify the second and third layers of the interlayer film of Lu with the antistatic agent (the agent comprising: the compound expressed by general formula (1); and the compound expressed by general formula (2)) of Bando to improve the antistatic properties of the interlayer film.13Ω or less when the interlayer film has been left to stand for 7 days at 10°C and relative humidity of 50%, a surface resistivity at the other end of the interlayer film after standing being smaller than the surface resistivity at the one end of the interlayer film after standing,” the claimed properties are deemed to naturally flow from the structure in the prior art since the combination of Lu and Bando teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.Regarding claim 2 	In addition, Lu teaches the polymer sheet (interlayer) has one edge (other end) T2 where its thickness is at least 0.13 mm larger than the thickness of the opposite edge (one end) T1, where the opposite or thinner edge has a thickness of at least 0.38 mm (paragraphs [0012] – [0015] and Figure 1).  This results in an embodiment where T1 = 0.38 mm and T2 = 0.51 mm, which results in a ratio of the thickness of the interlayer film at the other end (0.51 mm) to the thickness of the interlayer at the one end (0.38 mm) is (0.51 mm / 0.38 mm) 1.3, which falls within the claimed range.Regarding claim 4 	In addition, Lu teaches the polymer sheets (each of the first, second, and third layers) contain a plasticizer (paragraphs [0033] and [0040]).Regarding claims 6 and 7 	In addition, Lu teaches an embodiment, Interlayer No. 6, where the first and second layers are each made from plasticized polyvinyl butyral (PVB) (thermoplastic resins being a polyvinyl acetal resin and containing a plasticizer), where the hydroxyl content in the first layer is lower than the hydroxyl content in the second layer, and the content of the plasticizer in the first layer relative to 100 parts by weight of the polyvinyl acetal resin (phr 3GEH) is larger than the content of the plasticizer in the second layer relative to 100 parts by weight of the polyvinyl acetal resin (phr 3GEH) (paragraphs [0073], [0076], and [0080] – Table 3).Regarding claim 9 	In addition, Lu teaches the interlayer is useful as a head-up display (paragraph [0007]).Regarding claim 11 	In addition, Lu teaches the interlayer is used in multiple layer glass panels, where the interlayer is laminated between two sheets of glass panes (first and second lamination glass members) (paragraphs [0005] and [0022]), which corresponds to the laminated glass as currently claimed.Regarding claim 15 	In addition, Bando teaches there exists a demand for the use of antistatic agents in interlayer films to prevent the adhesion of dust and foreign matter to the interlayer film .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lu and Bando as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2007/0009714 (hereinafter “Lee”).Regarding claim 10 	The limitations for claim 1 have been set forth above.  In addition, Lu does not explicitly teach a roll body comprising a winding core, and the interlayer film being wrapped around an outer periphery of the winding core. 	Lee teaches a wedge-shaped PVB interlayer used in glass laminates for head-up displays (abstract and title).  Lee teaches after production, the molten PVB sheets are quenched in a water bath, the sheet is passed through a dryer where excess water is allowed to evaporate and then through a relaxer where "quenched in stresses" are substantially relieved. The sheeting is then chilled to less than 10°C, and wound up into rolls, using conventional web winding equipment (paragraphs [0153] and [0204]), which corresponds to the claimed roll body.  Therefore, it would have been obvious to a .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lu and Bando as applied to claim 1 above, and further in view of United States Patent Number 5,812,332 (hereinafter “Freeman”).Regarding claim 12 	The limitations for claim 1 have been set forth above.  In addition, Lu does not explicitly teach the interlayer film for laminated glass has a portion with a uniform thickness in the thickness direction. 	Freeman teaches a windshield for a head-up display system comprising an interlayer disposed between two glass sheets, where the interlayer may be tapered in its thickness in such a way that the outer major surfaces of the windshield are non-parallel in a selected area and are generally parallel in an area outside of the selected area (abstract and column 3, line 62 through column 4, line 10).  Freeman teaches an embodiment where the interlayer 336 has a varying thickness (being wedge shaped) in an area 337, and has a constant thickness in each of two different other areas 342, 344 which surround the aforementioned area 337 (Figure 5 and column 9, lines 24-42), which corresponds to an interlayer film for laminated glass having a portion with a uniform thickness in the thickness direction.  Freeman teaches when the glass plies and .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lu and Bando as applied to claim 1 above, and further in view of United States Patent Application Publication No. US 2015/0168619 (hereinafter “Ohmoto”).Regarding claim 13.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lu and Bando as applied to claim 8 above, and further in view of United States Patent Application Publication No. US 2013/0149503 (hereinafter “Yamamoto”).Regarding claim 14 	The limitations for claim 8 have been set forth above.  In addition, Lu teaches the interlayer film 10 has a portion with a sectional shape in a thickness direction of a wedge-like shape (abstract and Figure 1).  Lu also teaches the wedge shaped interlayer may be formed from two or more polymer sheets (paragraph [0009]). 	However, Lu does not explicitly teach the shapes of the polymer sheets for the interlayer when the interlayer includes more than two polymer sheets, therefore, it would have been necessary and thus obvious to look to the prior art for conventional multilayered interlayer constructions. Yamamoto provides this conventional teaching showing that it is known in the art to use, in a three layered interlayer film construction for an interlayer film for laminated glass, a sectional shape of an intermediate layer (first layer) 4 being a rectangular shape and a sectional shape of each of a first surface layer (second layer) 2 and a second surface layer (third layer) 3 being a wedge-like shape (abstract, Figure 6 and paragraph [0031]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the wedge shaped interlayer film of Lu with the wedge shaped interlayer film construction of Yamamoto, in an embodiment having more than two polymer sheets, motivated by the expectation of successfully practicing the invention of wedge shaped interlayer films for glass laminates.
Response to Arguments
Applicant's arguments filed 23 November 2021 have been fully considered but they are not persuasive.The applicant argued the prior art of record fails to teach a relationship between the handling property and electric electrification of an interlayer film, which the applicant has described as a benefit which results from the structure of the claimed interlayer film.  However, it has been held that the prior art need not identify additional benefits recognized by the inventor for a known structure (Boston Scientific Scimed, Inc. v. Cordis Corp., 554 F.3d 982, 991 (Fed. Cir. 2009)).  Moreover, the applicant also argued that a person having ordinary skill in the art would not have been motivated to use an antistatic agent at the specifically claimed content because there is no recognition in the prior art of the relationship between the handling property and static electrification.  The examiner respectfully disagrees and contends that the specifically claimed content of the antistatic agent has been found to be obvious over the prior art of record, and there is no requirement that the examiner must rely upon the same rationale as the applicant in rendering such a feature obvious. 	The applicant argued Bando fails to teach or suggest a multi-layer structure for the interlayer film, so Bando fails to teach or suggest adding an antistatic agent in specific layers (only the second and third layers).  In reference to the scope of claim 1, there is no requirement that the antistatic agent is present in only the surface layers (2nd and 3rd layers) of the interlayer film.  In reference to the scope of claim 15, such a structure has been found to be an obvious matter of design choice, as detailed in the updated rejection of record. 	The applicant argued the antistatic agent being present in an amount ranging from 0.01 wt% - 1 wt% yields unexpected and superior results because it is easy to control surface resistivity within a favorable range.  However, the applicant has failed to prima facie case of obviousness exists.  See MPEP § 2144.05(I). 	Regarding the remaining rejections, the applicant argued none of Lee, Freeman, Ohmoto, and/or Yamamoto remedy the alleged deficiencies of Lu and Bando.  However, the alleged deficiencies noted by the applicant have been addressed and the remaining rejections are considered to be appropriate for at least the same reasons, noted above. 	The applicant argued the combination of Lu and Bando does not teach the limitations of claim 15 because they would require antistatic agent to be present in all layers, and not be selectively applied, as required by claim 15.  The examiner respectfully disagrees and recognizes the benefit of using the antistatic agent disclosed by Bando is to prevent static adherence of foreign materials to the interlayer film.  Therefore, due to the fact that the introduction of foreign material most certainly would occur on the surface of the interlayer, the examiner has concluded that it would have .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783